Title: To John Adams from Stephen Pynchon, 11 March 1800
From: Pynchon, Stephen
To: Adams, John




Respected Sir,
Brimfield (Masstts:) Hampshire County March 11th. 1800.

Under every discouraging circumstance, the writer hereof begs leave to approach Your Excellency.—Having but little of worldly honor to recommend him—and unknown to the Character he addresses—he approaches with diffidence.—Emboldened, however, by the Consideration of possibility of success in the object of his address, he throws aside all the timidity, naturally resulting from his scituation in life, and presumes—(perhaps unpardonably) to state to the consideration of humanity, in hope of relief to that sensibility which proceeds from misfortune and wounded pride, the following facts.—
About four Years gone, unfortunately for himself, he, like many of his deluded fellow Citizens, who were eager to accumulate property without the labor of earning it, dip’d deep (for him) in that fountain of political corruption speculation, and purchased lands in the Susquehannah Country, to the Amount of 1400 dolls.—
At this period—(the beginning of business with him) he was worth,—and still is worth but little.—But as the rage for speculation ran high and many had suddenly accumulated property by it, he presumed in the folly of Youth and at the vile instigation of a Couple of Sharpers of genteel dress and manners, passing through town, to risque something—to better his Condition.—Hence the above purchase was made—his notes to the above Amount were given—and the foundation of many poignant, disagreeable feelings laid.
Under the firm belief of selling the land he had purchased, immediately—and making a little profit thereby—he made a Journey to Boston & Providence with a view to the sale.—But as one disappointment is often followed by another—so here were no purchasers.—Other lands were selling—but mine his were without a sufficient recommendation. A Knowledge that the title was involved in doubt (of which he was not apprised) was here general. The Consequence of all this was the expence of about 60 dolls—and a shamefull return home to contemplate on that folly—which laid the foundation of many disagreeable reflections—and which, he trusts, will operate in the exercise of that wisdom, which may be profitable to direct him in his future Conduct.
Immediately after the Notes were given, the unprincipled Gentlemen who recd, sold, them in different parts of the Country—and are since broken and come to nought.—
But the whole of these are discharged, excepting to the Amount of about 400 Dolls—
A payment of this sum must be made by about the first of April, or the disagreeable consequence of a suit borne. A suit would be grating to my his feelings—and wounding to his pride of Youth. To raise the sum here is impossible for him, without the friendly aid of those, whose coffers are sufficiently full to admit of a small discharge.
But who are they—and to whom can he go for the supply of his Wants?!! To his parents he feels no disposition to apply—because, in the fullness of their goodness, they have done more for him, than can be done for those who are related to them in the same degree with himself.—
Their inability to do more for him, without injustice to them, therefore pleads so powerfully against the measure of requesting parental aid—that he chooses rather to suffer the Consequence of silence, than to make the Application.—
There is another reason also which forbids the measure.—After he had discovered that the title to the land was doubtfull, and was unable to sell it—he resolved to make the best of a bad bargain—to keep it to himself to prevent the chagrin of cants—and to pay his Obligations as they became due out of his Earnings.
But his resolutions he is unable to put into execution.—Altho he has discharged the greatest part of his Obligations—apart is set still behind, and must be paid—But to whom shall he Apply for the necessary relief?—To a stranger or to his Acquaintance? To persons high in dignity, and the Officers of their Country or to those who walk in the humbler paths of human life?—Among the latter he knows of none, who are able, without injury to their business at this time of pecuniary scarcity, to gratify their humane feelings in granting relief—and is it not presumption high presumption under his present circumstances in life to approach the former???!!
In Your Excellency’s private Character he however hopes and expects to find a disposition to forgive—should his present address be veiwed in a presumptuous light.
He therefore takes the liberty—perhaps unprecedented and certainly singular to ask the relief needed—not as a gift—but a loan—to run one year 18 Months—or 2 years as Your Excellency sees fit—consistent with the idea of giving him time to raise the Money from the little personal property he has & from a strict attention to his business.—
If Your Excellency think proper to grant his request and it be consistent with public business—he begs Your Communication on the subject.—
If the relief be granted—it can be communicated by Mail for Brookfield—or there can be made to him in person on Your Excellency’s return homeward.
As he has ever resolved to hide his folly—by keeping his bargain of folly to himself—not communicating a knowledge of it to his father or nearest friend—So he trusts Your Excellency will feel no disposition to impart it to those persons to whom for his Character he feels disposed to recommend a reference. (Viz) The Honble. Mr Lyman of Springfield & the Honble. Mr. Foster of Brookfield—both Members of Congress—to whom, if consistent and convenient, he desires Application to be made.—
The profession of the Writer Sir, is law—his instruction Colo. Worthington—He was born in Springfield—and is said to be the son of Wm. Pynchon Esq—His age 28.—
With due respect to Your Excellency and the Government at the head of which Your Excellency presides, / He has the Honor to be Your / Excellency’s most Obedt. & / Humble Servant—

Stephen Pynchon—